              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA           :             CRIMINAL ACTION
                                   :
          v.                       :
                                   :             NO. 18-44-1
CARLOS MORALES PIZARRO             :


                              ORDER

         And now, this     10th   day of November 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the emergency motion of defendant Carlos Morales

Pizarro to suspend or reduce sentence under 18 U.S.C. §

3582(c)(1)(A) (Doc. # 33) is DENIED.



                                       BY THE COURT:


                                       /s/ Harvey Bartle III
                                       ____________________
                                                                   J.
